Citation Nr: 0430834	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-16 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in June 2003.  
The veteran was informed in September 2004 that he was 
scheduled for a Board hearing in December 2004.  The veteran, 
through his representative, withdrew his request for a 
hearing in October 2004.  38 C.F.R. § 20.704(e) (2003).


REMAND

The veteran submitted a claim for disability compensation in 
June 2002.  He sought entitlement to service connection for 
bilateral hearing loss.  

The veteran related that he served in the United States Army 
as a radio operator and lineman for a field artillery unit.  
He reported having much exposure to noise from 155mm 
howitzers during basic training.  After basic training he was 
stationed at Fort Benning, Georgia.  He stated that one night 
at dinner, in about October 1949, a field stove was out of 
fuel and he had to refuel it.  The stove blew up in the 
veteran's face and his ears bled, and his face and eyelashes 
were burned.  He was treated in the main post hospital.  He 
returned to duty but was later treated for an ear infection.  
He was discharged approximately two months later.

No service medical records were available for review due to 
possible destruction in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The RO 
requested extracts from the Army Surgeon General's Office 
(SGO) and/or morning reports for Battery C, 518th FA BN, 101st 
Airborne Division.  The NPRC responded that no search was 
possible based on the information furnished by the RO, 
apparently because of the dates of activation and 
inactivation of the unit.  It appears that the unit was 
inactivated in April 1949.  (The alleged incident occurred in 
about October 1949.)

The Board notes that the VA has a heightened duty to assist 
the veteran because his SMRs were unavailable.  The 
information provided by the RO to the NPRC was likely 
incorrect for the veteran's unit at the time of the alleged 
incident.  In reviewing a statement submitted by the veteran 
with his April 2003 notice of disagreement, the Board notes 
that the veteran said he was assigned to Battery A, 9th FA BN 
at Fort Benning, Georgia.  He also stated that the incident 
occurred approximately three months prior to his discharge 
from service in December 1949.

The veteran was afforded a VA audiological examination in May 
2004.  The results from the veteran's audiometric testing 
revealed a bilateral sensorineural hearing loss that 
satisfied the criteria for impaired hearing.  38 C.F.R. 
§ 3.385 (2004).  The examiner opined that there was 
insufficient evidence to establish a nexus between the 
veteran's hearing loss and tinnitus and his military service.  
He further stated that there were a number of medical 
conditions in the veteran's civilian life that could have 
caused the veteran's present hearing condition.  The Board 
notes that the examiner did not provide an adequate basis for 
the conclusion that the veteran's hearing loss was not 
related to service-connected noise exposure.  The Board 
further notes that the examiner's statement about the 
veteran's medical conditions in civilian life is vague.  
Consequently, further evidentiary development is required.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should again contact the 
NPRC and request medical records for 
the veteran's treatment at the base 
hospital at Fort Benning, Georgia.  
A search for SGO and/or morning 
reports should also be made using 
the unit identified by the veteran 
as Battery A, 9th FA BN, 3rd Inf Div.  
According to the veteran's April 
2003 statement, the incident 
occurred when he was assigned to 
that unit, approximately three 
months prior to his discharge in 
December 1949, or in about October 
1949.

2.  The veteran should be afforded a 
VA audiology examination.  The 
claims folder and a copy of this 
remand should be made available to 
and reviewed by the audiologist 
prior to the examination.  The 
examiner should ask the veteran to 
provide a detailed history of the 
incident that occurred in service 
that the veteran believes caused his 
hearing loss.  A detailed history 
should also be obtained regarding 
any post-service experience with 
loud noise or any ear disease.  The 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current hearing loss is attributable 
to an event in service.  If the 
examiner believes that post-service 
events or medical conditions are 
more likely as the cause, the 
examiner is requested to state that 
clearly.  A complete rationale for 
any opinion expressed must be 
provided.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

